Citation Nr: 0320157	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  98-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to service-connected post-
traumatic stress disorder.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for disability 
involving the lumbar spine.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to June 
1970.  The veteran also served in the Reserve from 1979 to 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO). 


REMAND

A determination has been made that additional development is 
necessary in the current appeal prior to the Board's review.  
The record discloses that during a February 2003 hearing in 
this matter, the veteran's representative raised the question 
of entitlement to service connection for cardiovascular 
disease as secondary to the veteran's service-connected post-
traumatic stress disorder.  The RO has not had an opportunity 
to address this basis of entitlement.  Additionally, the 
Board notes that the veteran is in receipt of Social Security 
benefits.  Records associated with this disability 
determination have not been associated with the claims file.  
Finally, it is the opinion of the Board that contemporaneous 
and thorough examinations of the claimed disabilities would 
be of assistance in clarifying the nature of any disability 
present and would be instructive with regard to the 
appropriate disposition of the issues submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical providers who have 
treated him for his cardiovascular disease, 
eye disorder, low back disorder, bilateral 
hearing loss, and tinnitus since June 1970 
which have not been previously submitted.  
After securing the necessary releases, the RO 
should request any records of medical 
treatment which have not been associated with 
the veteran's claims file.  

2.  The RO should take the necessary action 
in order to obtain the Social Security 
Administration decision which awarded the 
veteran disability benefits, and copies of 
the medical reports upon which that award was 
based.  

3.  A VA examination should be conducted by a 
cardiovascular specialist to determine the 
nature, severity, and etiology of any heart 
disease diagnosed.  The claims folder should 
be made available to the examiner.  All tests 
deemed necessary should be conducted.

If cardiovascular disease is found, it is 
requested that the examiner render an opinion 
as to whether it is as likely as not that any 
heart disease diagnosed originated during the 
veteran's active military duty or was 
manifested within one year thereafter?  If 
no, the examiner is requested to comment on 
whether the service-connected post-traumatic 
stress disorder caused or aggravates any 
diagnosed cardiovascular disability.  A 
complete rationale for any opinion expressed 
should be included in the examination report. 

4.  The veteran should be scheduled for a VA 
examination to be conducted by an 
ophthalmologist in order to determine the 
nature, severity and etiology of any eye 
disability.  The claims folder must be made 
available to the examiner for review prior to 
the examination.  Any testing deemed 
necessary should be performed.  The examiner 
is requested to identify all disabilities 
noted at the time of the veteran entry onto 
active duty in April 1967, and indicate 
whether these conditions are developmental or 
congenital in nature.  The examiner is 
requested to indicate whether pre-service 
exotropia and decreased visual acuity 
underwent a pathological increase in severity 
beyond its normal progression.  In 
conjunction with a review of the claims 
folder, the examiner should also indicate 
whether any current eye disorder diagnosed, 
in addition to exotropia, is related to the 
veteran's period of active duty.  The 
examiner should also comment on the clinical 
significance, if any, of the medications 
dispensed to the veteran for his eye 
complaints in service, to include notations 
documented in clinical reports dated August 
1967; January 1968; and February 1968.  The 
examiner should provide a rationale for any 
opinion expressed.

5.  The veteran should be scheduled for a VA 
orthopedic examination in order to determine 
the nature and etiology of any diagnosed 
disability of the lumbar spine.  The claims 
folder is to be provided to the examiner for 
review in conjunction with this examination.  
The examiner should obtain a detailed 
clinical history, to include any in service 
and post service injuries to the low back, to 
include industrial accidents in 1973, 1974, 
1994, and 1995.  All necessary testing should 
be performed.  In conjunction with a review 
of the claims folder and an examination of 
the veteran, the examiner is asked to render 
an opinion as to whether it is as likely as 
not that any lower back disability diagnosed 
is related to the veteran's service. 

6.  The veteran should be scheduled for a VA 
examination by a specialist in ear disorders 
(M.D.) in order to determine the nature, 
severity and etiology of any hearing loss and 
tinnitus.  In addition to an audiological 
evaluation, any other testing deemed 
necessary should be performed.  The examiner 
should be provided with the veteran's claims 
folder for review in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed military and 
civilian history of noise exposure. Following 
the examination, it is requested that the 
examiner render an opinion as to whether it 
is as likely as not that any hearing loss and 
tinnitus diagnosed pursuant to 38 C.F.R. 
§ 3.385 is related to in service noise 
exposure.  A complete rationale for any 
opinion expressed should be provided.

7.  The RO should then readjudicate the 
issues on appeal.  In the event that any 
action taken remains adverse to the veteran, 
a supplemental statement of the case should 
be provided to the veteran and his 
representative, and an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should again 
be returned to the Board for further 
appellate consideration. 

The Board intimates no opinion as to the ultimate outcome of 
this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




